Per Curiam.

Landlord waived the breach of covenant by accepting rent with knowledge of such breach. Landlord also failed to establish by competent proof that the occupancy here involved was illegal because of the requirements of law and subjected her to civil or criminal penalties. This disposition *784is without prejudice to the institution of a new proceeding, if the landlord be so advised, in the event that a violation is placed against the property by competent authority.
The final order should be unanimously reversed, with $30 costs to tenants and petition dismissed, with appropriate costs in the court below.
Concur — Pette, Hart and Brown, JJ.
Final order reversed, etc.